Citation Nr: 0312735	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-13 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased rating for right knee laxity 
and instability, currently evaluated as 20 percent 
disabling.

2.	Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 20 
percent disabling.

3.	Entitlement to an increased rating for left knee laxity 
and instability, currently evaluated as 20 percent 
disabling.

4.	Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 30 
percent disabling, and proposed to be reduced to 20 
percent disabling.

5.	Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and wife 


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado that denied, then increased in part, the veteran's 
claims of entitlement to an increased rating for his knee 
disabilities.  The veteran continues to disagree with the 
levels of disability assigned.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in June 2002.


REMAND

While this case was most recently at the Board, development 
was undertaken on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed and readjudicated by the RO prior 
to a Board determination on this matter.  Consideration of 
the evidence by the RO has not been waived.

The Board also points out that the medical records recently 
received, in particular the report of the veteran's VA 
examination dated January 2003, appear to indicate that the 
veteran was anticipating receiving a total knee replacement 
in the near future.  The Board directs the RO to obtain all 
recent medical records, to ensure that the RO has all 
relevant evidence before it.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.	The RO should obtain all relevant 
treatment records concerning the 
veteran's knees, from January 2003 to 
present.

2.	The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority, 
including that obtained since the last 
supplemental statement of the case.  
The RO must provide adequate reasons 
and bases for its determination made 
by rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




